Citation Nr: 1623273	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-28 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to September 1971.  He had service in the Republic of Vietnam from January 1970 to January 1971. 

This matter comes on appeal to the Board of Veterans' Appeals (Board) from various rating decisions by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida, which in pertinent part, denied the benefit sought on appeal. 

The Board notes that the claim for entitlement to service connection for PTSD was previously denied in a March 2011 rating decision.  Although the Veteran did not appeal the decision, new and material evidence was associated with the record within one year of the issuance of that decision.  Thus, the March 2011 rating decision did not become final and the issue is as characterized on the first page.  38 C.F.R. § 3.156(b).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the evidence shows that the Veteran has diagnoses of PTSD and anxiety disorder in conformance with the standards of DSM-IV; the Veteran's claimed in-service stressors are conceded; and the medical evidence of record links the diagnoses of PTSD and anxiety disorder to the in-service stressors.






CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, diagnosed as PTSD and anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) ; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125(a)  require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093(Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims, such as this one, that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As such, this claim is governed by DSM-IV, and further discussion of applicability of the revised regulations is not necessary.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. § 3.304(f) (1).  

The VA regulation at 38 C.F.R. § 3.304(f) (3) provides a relaxed the evidentiary standard for establishing in-service stressors in claims for PTSD.  Under this provision, VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  38 C.F.R. § 3.304(f) (3).  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In the present case, there is no dispute that the Veteran has a current diagnosed acquired psychiatric disability.  VA treatment records and VA examination reports consistently show that the Veteran has current diagnosed psychiatric disability, to include anxiety disorder and substance abuse.  However, there is conflicting evidence regarding whether the Veteran has a DSM-IV diagnosis of PTSD.

VA medical records show that the Veteran reported first seeking treatment for substance abuse symptoms in 2003.  The report of a May 2004 VA general medical examination shows that the VA examiner observed that the Veteran exhibited PTSD and depression symptoms during clinical evaluation.  

In January 2010, the Veteran was afforded a VA PTSD examination.  The Veteran reported seeing combat during his service in Vietnam.  He stated that he did not like being in the military, and he had 80 days of absence without leave (AWOL) that resulted in his demotion.  He further reported that he has tried all the different drugs available, and he continues to use cannabis.  Based on clinical evaluation, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  No further statement was provided on lack of required criteria to support a diagnosis of PTSD. 

VA treatment records beginning in August 2010 show that the Veteran was assessed with PTSD based on the DSM-IV criteria.  His reported symptoms included nightmares and flashbacks about his service in Vietnam, and feelings of irritability, anger, avoidance, depressed mood and anxiety.  Subsequent VA treatments records continue to show treatment for PTSD. 

The Veteran was afforded a VA PTSD examination in December 2011.  The Veteran reported combat-related stressors while he served in Vietnam from January 1970 to January 1971.  The Veteran reported having nightmares about his unit convoy being hit by mortar fire and one incident in which he was stranded in a tower where he had delivered ammunition.  The Veteran reported that the next morning, when exiting the tower, he found several dead bodies of the enemy.  The VA examiner found that the Veteran's in-service stressor incidents were sufficient to support Criteria A, and his stressor was related to "the fear of hostile military or
terrorist activity." The Veteran also reported sufficient symptoms to support Criteria B, persistent re-experience of traumatic event, and Criteria D, persistent symptoms of increased arousal; however, he did not endorse sufficient symptoms to satisfy Criteria C, persistent avoidance of stimuli of trauma.  

The December 2011 VA examiner concluded that the Veteran did not fulfill the diagnostic criteria for PTSD, but his current anxiety symptoms supported a DSM-IV diagnosis of anxiety disorder.  It was further noted that the Veteran did meet the criteria for cannabis dependence and personality disorder.  The VA examiner opinioned that it is at least as likely as not that the Veteran's anxiety disorder is related to his exposure to death and trauma that occurred in Vietnam, but the degree to which his personality disorder and history of polysubstance abuse/dependence are also contributors cannot be opined without resorting to mere speculation.  The VA examiner observed that the Veteran's history reflected an unstable pattern of behavior and relationships, with multiple psychosocial stressors throughout his life, and long-term use of substances for self-medication purposes.  

After considering the foregoing, the Board finds that the evidence is at least in equipoise on the issue of whether the Veteran currently has a diagnosis of PTSD in conformance with the DSM-IV.  Although both the 2010 and 2011 VA examiner ruled out a diagnosis of PTSD, the Veteran's VA treatment records have consistently reflected a diagnosis of PTSD by his treating VA psychologists.  Moreover, the August 2010 VA mental treatment records show that the assessment of PTSD satisfied the DSM-IV criteria.  

When the negative VA opinions are weighed against the Veteran's treatment records showing diagnoses of PTSD based upon the Veteran's consistent and reports of his psychiatric symptoms, the evidence is in equipoise on the issue.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran currently has confirmed DSM-IV diagnoses of anxiety disorder and PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As for the in-service injury, the Veteran contends that he suffers from a psychiatric disorder, including PTSD and anxiety disorder, as a result of traumatic events he experienced while serving in the Republic of Vietnam.  Specifically, the Veteran reported witnessing the deaths of others, as well as experiencing mortar attacks and other combat situations while serving in Vietnam.  

The Veteran's DD Form 214 and service personnel records confirm that his military occupational specialty was of that a light weapons infantryman and that he served in the Republic of Vietnam for 12 months from January 1970 to January 1971, and that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  Although these awards are not indicative of participation in combat, the mere absence of awards or decorations that would confirm engagement in combat, as in the Veteran's case, does not preclude a finding that the claimant engaged in combat and the Board errs to the extent that it relies on the absence of awards to conclude that the claimant did not participate in combat.  See Daye v. Nicholson, 20 Vet. App. 512, 517 (2006). 

Based on the foregoing, there is no dispute that the claimed in-service stressors of exposure to enemy mortar attacks and numerous military casualties are consistent with the places, types, and circumstances of the Veteran's service in the Vietnam War zone as an infantryman, and there is no clear and convincing evidence to the contrary.  Moreover, the December 2011 VA examiner found that the Veteran's reported in-service stressor event was related to his fear of hostile military or
terrorist activity.  Therefore, the Board finds that the Veteran engaged in combat with the enemy and that his lay statements alone are sufficient to establish that the in-service combat stressors occurred.  See 38 C.F.R. § 3.304(f)(2), (3).  Accordingly, no further corroborative evidence is necessary with regard to his claimed stressors, and his stressors are conceded for the purpose of this decision.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service stressors, the competent medical evidence shows that the Veteran's current psychiatric disorders have been linked to his experiences in service.  The December 2011 VA examiner opined that the Veteran's anxiety disorder is at least as likely as not related to his in-service traumas when he served in Vietnam.  Moreover, VA mental health treatment records from 2010 to the present consistently attribute the Veteran's PTSD symptoms to the traumatic events he experienced in service.  
 
Based on the foregoing, the Board finds that the evidence is at least in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder is related to his service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


